Campbell, J.5
delivered the opinion of the court.
When “ An Act to redeem and protect from overflow from the river Mississippi certain bottom lands herein described,” approved March 17,1871, was passed, and when the bonds embraced in this suit were issued, “ gold coin ” was not the basis of the business of the country. It was money, but of much greater value than the circulating medium consisting of U. 8. treasury notes and national bank notes, of which we take judicial-notice, because it is part of the public history known to all the world, and therefore including us. 13 Wallace 358.
All debts payable in “ dollars ” generally were as now solvable in legal tenders, but an obligation payable in gold coin can be discharged only according to its terms. In authorizing the issuance of bonds for one million of dollars, and in the use of the term “ money,” the legislature must be supposed to have meant in the act cited that money which constituted the basis of the general business of the country and was a legal tender for the payment of debts.
Therefore, there was no authority in the act for the issuance of bonds payable “ in gold coin,” and they were void for want of authority for their issuance. This is matter of substance, involving a departure in a most material feature from the act authorizing bonds to be issued, and rendered them void from the beginning.
This is decisive of this case and renders unnecessary, if not improper, the consideration of any other question.

Affirmed.